        Case 1:18-cv-00741-WKW-GMB Document 15 Filed 10/18/18 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

LORENZO PEARSON,                                        )
                                                        )
                        Plaintiff,                      )
                                                        )
v.                                                      )   CIVIL ACTION NO. 1:18-CV-
                                                        )   00741-WKW-TFM
WELLS FARGO BANK, N.A.,                                 )
                                                        )
                        Defendant.                      )

                                     NOTICE OF SETTLEMENT

          COMES NOW defendant Wells Fargo Bank, NA ("Defendant"), by and through its

undersigned counsel, and hereby informs the Court that a settlement of the present matter has

been reached as to all claims of plaintiff Lorenzo Pearson against Defendant in this matter.

          Defendant, therefore, requests that this Honorable Court give the parties 60 days to file

the necessary dismissal papers.


          Respectfully submitted this 18th day of October, 2018.



                                               s/ R. Frank Springfield
                                               R. Frank Springfield (SPR024)
                                               BURR & FORMAN LLP
                                               420 North 20th Street, Suite 3400
                                               Birmingham, AL 35203
                                               Telephone: (205) 251-3000
                                               Facsimile: (205) 458-5100
                                               fspringf@burr.com

                                               Attorney for Defendant:
                                               WELLS FARGO BANK, N.A.




32481225 v1
        Case 1:18-cv-00741-WKW-GMB Document 15 Filed 10/18/18 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this the 18th day of October, 2018, I have served a copy of the

foregoing document on the following by Notice of Electronic Filing or, if the party served does

not participate in Notice of Electronic Filing, by U.S. First Class Mail:

                                          Lorenzo Pearson
                                        17 West Main Street
                                         Ariton, AL 36311


                                               s/ R. Frank Springfield
                                               OF COUNSEL




32481225 v1                                      2
